DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending in the application.	
Drawings
The drawings submitted on 08/25/2020. These drawings are review and accepted by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, page 24: “the active material is MoTe2” should be changed to --the active material is MoTe2--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,505,109 B2 (‘109); and claims 1-8 of U.S. Patent No. 10,756,263 B2 (‘263). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘263 claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Haase (US 9,831,427 B1).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Haase, for example in Figs. 1-6, discloses a method of switching a phase-change device (e.g., a resistance-switching element 100/300; in figs. 1, 3 related in Figs. 2, 4-6), comprising: changing phase of a phase-change device (Device) (e.g., element 100; in figs. 1, 3 related in Figs. 2, 4-6) from a semiconducting 2H phase (implied that is high resistance state; see for example in Figs. 1A-1B related in Figs. 2-6) to a new 2Hd phase with a higher conductivity (implied that is low resistance state; in Figs. 1A-1B related in Figs. 2-6), the Device having an active material with a thickness (e.g., 120; in Fig. 1A-1C related in Figs. 2-6) including a phase transition material (within 120; in Figs. 1A-1C related in Figs. 2-6) to thereby transition the Device from a high resistive state (HRS) (e.g., 170; in Fig. 1B related in Figs. 2-6) to a low resistive state (LRS) (e.g., 180; in Fig. 1C related in Figs. 2-6) by application of a set voltage (e.g., 152; in Fig. 1C related in Figs. 2-6) and further to return the Device from the LRS back to the HRS by application of a reset voltage (e.g., 153; in Fig. 1C related in Figs. 
	Regarding claim 2, Haase, for example in Figs. 1-6, discloses wherein the change in phase of the Device is from the 2H unformed phase representing a pristine atomic disposition of the active material to the 2Hd formed phase representing a realignment of atoms in the active material and the 2H phase by applying a forming voltage (see for example in Fig. 1B related in Figs. 2-6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haase (US 9,831,427 B1) in view of BESSONOV et al (US 2007/0047512 A1 hereinafter “Bessonov).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding Independent Claim 4, Haase, for example in Figs. 1-6, discloses a method of switching a phase-change device (e.g., a resistance-switching element 100/300; in figs. 1, 3 related in Figs. 2, 4-6), comprising: changing phase of a phase-change device (Device) (e.g., element 100; in figs. 1, 3 related in Figs. 2, 4-6) from a semiconducting 2H phase (implied that is high resistance state; see for example in Figs. 1A-1B related in Figs. 2-6) to a new 2Hd phase with a higher conductivity (implied that is low resistance state; in Figs. 1A-1B related in Figs. 2-6), the Device having an active material with a thickness (e.g., 120; in Fig. 1A-1C related in Figs. 2-6) including a phase transition material to thereby transition the Device from a high resistive state (HRS) (e.g., 170; in Fig. 1B related in Figs. 2-6) to a low resistive state (LRS) (e.g., 180; in Fig. 1C related in Figs. 2-6) by application of a set voltage (e.g., 152; in Fig. 1C related in Figs. 2-6) and further to return the Device from the LRS back to the HRS by application of a reset voltage (e.g., 153; in Fig. 1C related in Figs. 2-6), wherein the Device further comprising: a substrate (e.g., 640; in Fig. 6 related in Figs. 1-5); a first electrode formed atop the substrate (e.g., 130/135; in Fig. 1 related in Figs. 1-6), wherein the active material is formed atop the first electrode (e.g., 120; in Fig. 1 related in Figs. 1-6); an isolation layer atop the active material (e.g., 110; in Fig. 1 related in Figs. 2-6); and a second electrode formed atop 
(See Haase disclosed). Haase discloses “the resistance-switching element includes a transition metal M, and the barrier element includes M.sub.aX.sub.b, where M is the transition metal present in the resistance-switching element: X is a chalcogen selected from S, Se, or Te; and each of a and b is, independently, an integer of from 1 to 5”. However, Haase is silent with regard to the phase transition material selected from the group consisting essentially of MoTe2, GaTe, ReSe2 and ReS2.
	In the same field of endeavor, Bessonov discloses the phase transition material selected, wherein when the active material is MoTe2 (see paragraph [0012])
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Haase such as memristive device including a resistance-switching element (see for example in Figs. 1-6 of Haase) by incorporating the teaching of Bessonov such as a variable resistance device (see for example in Figs. 1-5 of Bessonov), for the purpose of improving the electronic switching properties of the resulting device (Bessonov, paragraph [0012-0013]).
Regarding claim 5, the above Haase/Bessonov, the combination disclose wherein the change in phase of the Device is from the 2H unformed phase representing a pristine atomic disposition of the active material to the 2Hd formed phase representing a realignment of atoms in the active material and the 2H phase by applying a forming voltage (see for example in Figs. 1-6 of Haase and see also in Figs. 1-5 of Bessonov).  
Allowable Subject Matter
Claims 3, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and overcome the rejection/objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts of record fail to teach or suggest a method of switching a phase-change device as recited in claim 3, and particularly, wherein the active material is a phase-change material selected from the group consisting essentially of MoTe2, Mol-xWxTe2, GaTe, ReSe2, and ReS2, and wherein x of Wx can range from 0 to 0.09.  
Regarding claim 6, the prior arts of record fail to teach or suggest a method of switching a phase-change device as recited in claim 3, and particularly, wherein the active material is a phase-change material selected from the group consisting essentially of MoTe2, Mol-xWxTe2, GaTe, ReSe2, and ReS2, and wherein x of Wx can range from 0 to 0.09.  
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Haase (US 9,831,427 B1) in view of BESSONOV et al (US 2007/0047512 A1 hereinafter “Bessonov), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 7, there is no teaching, suggestion, or motivation for combination in the prior art to the active material is a phase-change material selected from the group consisting essentially of MoTe2, Mol-xWxTe2, GaTe, ReSe2, and ReS2, wherein x of Wx can range from 0 203), hafnium dioxide (HfO2), or polymers, and combinations thereof, the isolation layer includes a current path arrangement between the second electrode and the active material, and the Device further comprising a tunneling barrier layer formed between the first electrode and the active material, in combination with the other limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825